                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

RONNIE HATTON                                                                 PLAINTFF

v.                               Case No. 2:18-cv-2120

INGERSOLL RAND COMPANY LIMITED
BENEFITS ADMINISTRATION COMMITTEE                                          DEFENDANT

                                     JUDGMENT

      Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 31st day of May, 2019.


                                                      /s/P. K. Holmes, III
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
